Citation Nr: 1420086	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to July 1982.  He received many awards and decorations during service, to include the Combat Infantryman Badge (CIB) and the Bronze Star Medal with V device.
 
This matter comes before the Board of Veterans' Appeals Board from a
September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the March 2011 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in September 2011 correspondence, the Veteran specifically stated that he did not want a Board hearing and to send his case to the Board for a decision.  Therefore, the hearing request was withdrawn.

In October 2012 and in October 2013, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent medical opinion evidence is against a finding that current lumbar spine disabilities are related to service.  Medical opinion evidence also has determined that the Veteran's sacralization is a congenital disorder, and that the Veteran experienced no superimposed injury during service.  There are no medical opinions to the contrary.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2008

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013).  However, as arthritis is not shown within a year after discharge from active service, the presumptions is not for application in this case.  For such chronic diseases as specifically listed at 38 C.F.R. 3.309(a), including arthritis, service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Specifically, for the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, arthritis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service, or in the presumptive period, is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).

In addition, a congenital or developmental defect is not considered a disease or injury for VA purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  Therefore, a congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Further, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b) (2013), does not apply to congenital defects.  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).

In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and shall resolve every reasonable doubt in favor of the veteran.  Service-connection of an injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002). 

The ordinary meaning of the phrase engaged in combat with the enemy requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  38 U.S.C.A. § 1154(b) (West 2002); VAOGCPREC 12-99 (1999), 65 Fed. Reg. 6,256 (2000).

The Veteran claims that he has a lumbar spine disability as a result of active service.  Specifically, he has indicated that the lumbar sacralization noted in service caused his current degenerative disc disease of the lumbar spine.  The Veteran also testified that he suffered from back pain in service and continues to suffer from the same symptoms which have worsened since that time.

Service medical records shows that the Veteran was seen for reports of back pain on numerous occasions during service.  At those times the Veteran was variously assessed with musculoskeletal pain, lumbosacral strain, low back pain, and possible sciatica.  A November 1981 electromyograph revealed an L5 abnormality and the Veteran was assessed with L5 neuropathy.  X-rays of the spine obtained in 1972 and 1981 revealed a sacralization of the fifth lumbar vertebral body but were otherwise normal.  A December 1981 radiographic report shows an impression of transitional lumbosacral vertebra and loss of normal lumbar lordosis.  No significant abnormality was otherwise shown.  On his May 1982 self-report of medical history, the Veteran denied recurrent back pain.  The Veteran's May 1982 retirement physical examination shows that his spine was evaluated as clinically normal.   No defects or diagnosis were noted.  In June 1982, he was seen with complaints of back pain and leg numbness for a week.  The assessment was possible strain and he was referred to a physician for further evaluation.  

Post-service private treatment reports and VA outpatient treatment reports show a diagnosis of degenerative joint disease of the lumbar spine and treatment for back pain.  An April 2003 private medical record notes that the Veteran has a primary medical history of DJD of the back.  

At an August 2009 VA examination, the examiner indicated that the claims file had been reviewed and included a recitation of the relevant treatment shown in the Veteran's service medical records and post-service treatment.  Following a physical examination and review of the results of an April 2009 MRI which revealed multilevel spondylotic changes with varying degrees of mild to moderate canal and foraminal stenosis, the examiner diagnosed multilevel degenerative disc disease of the lumbar spine.  The examiner opined that the disability was less likely as not related to the Veteran's service, including treatment for lumbar strain and negative x-rays other than sacralization of L5.  The examiner indicated that the rationale for the opinion was based on the Veteran's service medical records, review of the claims file, treatment records, clinical evaluation, and review of medical literature.  The examiner noted that there was no medical literature showing that partial sacralization causes degenerative disc disease of the spine.  However, the examiner did not specifically indicate whether sacralization of the lumbar spine was a congenital defect and, if so, whether it was aggravated beyond the natural progression during service.

An October 2009 VA medical record shows that the Veteran was seen with complaints that back pain was getting worse.  The Veteran stated that he had the problem for a long time, but it had been bothering him more.  The assessment was back pain secondary to disc disease according to an April 2009 MRI.  

In October 2010, the Veteran submitted medical literature in support of his claim titled Lumbosacral Transitional Vertebra Causing Bertolott's Syndrome:  A Case Report and Review of the Literature.  

During an October 2010 RO hearing, the Veteran testified that while in Vietnam he always wore a heavy back pack that probably weighed at least 40 or 50 pounds.   He built bridges, cut down trees, and performed demolition, with a lot of heavy lifting, on a regular basis.  The Veteran testified that he had back problems since service that continued to the present, only that it was worse.

A November 2012 VA back examination report shows that the Veteran was diagnosed with partial sacralization of L5 vertebra according to a 1972 x-ray and DJD/DDD based on a 2008 x-ray.   The Veteran stated that he began to have recurrent lower back pain in the late 1960 or early 1970s.  He stated that he was a combat engineer and was treated for muscle spasm/strain while in service.  He reported progressive back pain over the years.  The VA examiner determined that the Veteran's partial sacralization of L5 vertebra was a congenital or developmental defect that was found in 1972 as documented in his service medical records and lumbar spine x-ray.  The examiner further stated that the service medical records showed that the Veteran was evaluated and treated conservatively on several occasions for transient lumbar spine strain since his separation physical in 1982 was silent for recurrent back pain.  The examiner also stated that the Veteran's current DDD/DJD of the lumbar spine was not related to service as the service medical records and x-ray were silent for lumbar spine DDD/DJD changes.  The examiner opined that DJD/DDD of the lumbar spine was more likely secondary to the expected aging process as commonly seen in this Veteran's age group.

In April 2013, the Board sought a medical opinion.  In a May 2013 letter, a VA staff neurosurgeon opined that partial sacralization is a congenital defect and that service did not aggravate the condition, the Veteran was born with it.  The VA physician noted that the Veteran was well for years after service from 1982 to 2001.  The examiner also opined that DDD was not related to his service.

At a November 2013 VA back examination, the examiner noted a thorough review of the claims file and examination of the Veteran.  The diagnoses were sacralization of the L5 vertebra-congenital, degenerative joint disease (DJD) of the lumbar spine, and degenerative disc disease (DDD) and spinal stenosis of the lumbar spine.  The Veteran provided a history of lumbar pain since the late 1960s and that there was no injury involved.  In service, he was involved in engineering work.  His lumbar pain started slowly and had increased.  He had an abnormal x-ray of the lumbar spine in service.  He never found out about the abnormality in his lumbar spine x-ray until 2008.  After service, he worked on trucks.  The Veteran stated that the lumbar pain increased during service and in 1982 he retired.  Since retirement, the pain had increased and was now constant.  The examiner determined that a review of pertinent medical literature, clearly set forth that the Veteran's sacralization was congenital.  The examiner opined that the sacralization was not permanently aggravated beyond the natural progress of the disorder during service such that there was a superimposed disease or injury.  The rationale was based on a review of the medical records and finding that they did not support any aggravation of the congenial sacralization beyond the natural progression related to the service.  The further stated that when the Veteran presented in 2008 for primary care, he had degenerative changes on his x-rays that were age related and not secondary to service and unrelated to the sacralization.  That was the cause of his pain in 2008.  Available medical records also did not document a chronic lumbar condition since his service retirement in 1982.  There was also no documentation of any significant lumbar injury during service and a negative retirement examination for lumbar condition.  

The VA examiner further opined that the Veteran's degenerative disc disease/degenerative joint disease was not caused by or a result of or related to the Veteran's service.  She explained that lumbar spine films completed in service did not document any DJD/DDD.  The examiner opined that DJD/DDD was age related with medical literature review to support that opinion.  It was also noted that a CT scan of the chest documented DJD of the thoracic spine from 2008 and that also supported the opinion that was age related since both the lumbar and thoracic spine had DJD.  Spinal stenosis was also age related and secondary to DJD of the thoracic spine.  The examiner opined that the congenital defect of sacralization did not cause DJD/DDD or spinal stenosis of the lumbar spine.  The examiner stated that the opinions were completed after a detailed review of the medical records, medical literature review, detailed history and physical examination of the Veteran, and discussion with a Board Certified rehabilitation medicine physician/certified compensation and pension examiner.  

In this case, the evidence of record clearly shows that the Veteran was a combat Veteran and that the provisions of 38 U.S.C.A. § 1154(b) apply.  The Board notes that the combat presumption at 38 U.S.C. 1154(b) lowers the evidentiary burden for establishing the presence of a disease or injury during combat service.  However, it does not negate the need for medical evidence of a current disability and evidence of a nexus between a current disability and service.  Libertine v. Brown, 9 Vet. App. 521 (1996).

The evidence shows that the Veteran experienced recurrent back pain in service and that he was found to have sacralization of the fifth lumbar spine, but x-rays were otherwise normal.  There were no complications/sequelae present at the time of service separation and his spine was evaluated as clinically normal.  In addition, there is no evidence, apart from the Veteran's statements, suggesting that he manifested any chronic lumbar spine disability, including arthritis, to any degree in any part of his lumbar spine during service or within one year of separation from service.

The November 2013 VA examiner definitively concluded that the Veteran had a congenital defect of sacralization, which was not subjected to a superimposed disease or injury which created an additional disability, in agreement with other physicians who have reviewed the case.  After a thorough review and discussion of the claims file, and with consideration of medical literature, the November 2013 VA examiner opined that the Veteran's congenital defect of sacralization did not cause the diagnosed DJD/DDD or spinal stenosis  of the lumbar spine.  Moreover, none of the VA examiners opined that the Veteran's diagnosed lumbar spine disabilities were related to service.  On the contrary, the November 2012 and November 2013 VA examiners each opined that the Veteran's DJD/DDD and spinal stenosis were age related.  In addition, the November 2013 VA examiner opined that the Veteran's spinal stenosis was also secondary to DJD of the thoracic spine.  The Board finds that the November 2013 VA examiner's opinions are the most persuasive and credible.  The Board attaches significant probative value to the November 2013 opinions.  The opinions are reasoned, detailed, and consistent with other evidence of record, included an access to the accurate background of the Veteran, and considered medical literature and the previous examiners' opinions.  Prejean v. West, 13 Vet. App. 444 (2000). 

In this case, competent medical experts have provided opinions and the Board is not free to substitute its own judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). There are no contrary medical opinions of record.  The law requires that an adequate examination or opinion must support its conclusion with an analysis that can be weighed against contrary opinions and be based upon prior medical history and examinations.  38 C.F.R. § 20.901(2013); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board finds that the November 2013 VA examiner had access to an accurate and complete history and provided a thorough rationale for his conclusions, to include a discussion of the pertinent evidence of record and a clear explanation of the examiner's medical findings.  Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The examiner clearly explained why the Veteran's current lumbar spine disabilities were not caused by service and the lack of evidence of aggravation during service by a superimposed disease or injury of the Veteran's congenital sacralization.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board has considered the medical articles and treatise-type evidence submitted in support of the claim.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the medical articles are not accompanied by the opinion, discussion, or review of any medical expert with discussion of the Veteran's specific complaints and medical history.  Therefore, the Board concludes that the medical articles are insufficient to establish the required medical nexus opinion required in this case.  Moreover, the articles are general in nature, and they do not significantly approach the facts and circumstances surrounding the Veteran's case.  Therefore, the Board finds that the medical articles are of little probative value.  Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996); Libertine v. Brown, 9 Vet. App. 521 (1996).

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to the lumbar spine until 2003.  In addition, while the Veteran is considered competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of a lumbar spine disability because diagnosing lumbar spine disabilities is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his statements do not constitute competent medical evidence in support of his claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


